Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 1 of 36 Page ID #:1




 1 Robert V. Prongay (SBN 270796)
   Pavithra Rajesh (SBN 323055)
 2 GLANCY PRONGAY & MURRAY LLP
 3 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 4 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 5 Email: rprongay@glancylaw.com
 6 Matthew M. Houston
 7 Benjamin I. Sachs-Michaels
   GLANCY PRONGAY & MURRAY LLP
 8 712 Fifth Avenue, 31st Floor
   New York, New York 10019
 9 Telephone: (212) 935-7400
   Email: mhouston@glancylaw.com
10
   Email: bsachsmichaels@glancylaw.com
11
   Attorneys for Brian Hellman
12
   [Additional Counsel on Signature Page]
13
                         UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15
   BRIAN HELLMAN, Derivatively on         Case No.
16 Behalf of Nominal Defendant GREEN
   DOT CORPORATION,                       VERIFIED STOCKHOLDER
17                                        DERIVATIVE COMPLAINT
18              Plaintiff,

19        v.

20 STEVEN W. STREIT, MARK
   SHIFKE, WILLIAM I. JACOBS,
21 KENNETH C. ALDRICH, J. CHRIS
   BREWSTER, RAJEEV V. DATE,
22 SATURNINO FANLO, GLINDA
   BRIDGFORTH HODGES, GEORGE
23 T. SHAHEEN, and GEORGE W.
24 GRESHAM,
25           Defendant.
26       and
27 GREEN DOT CORPORATION
28         Nominal Defendant

                   VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 2 of 36 Page ID #:2




 1          Plaintiff Brian Hellman (“Plaintiff”), by and through his undersigned
 2 attorneys, brings this derivative complaint for the benefit of nominal defendant,
 3 Green Dot Corporation (“Green Dot” or the “Company”), against certain members
 4 of its Board of Directors (the “Board”) and certain of its executive officers seeking
 5 to remedy defendants’ breaches of fiduciary duties, violations of Sections 10(b),
 6 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and
 7 unjust enrichment. Plaintiff’s allegations are based upon his personal knowledge as
 8 to himself and his own acts, and upon information and belief, developed from the
 9 investigation and analysis by Plaintiff’s counsel, including a review of publicly
10 available information, including filings by Green Dot with the U.S. Securities and
11 Exchange Commission (“SEC”), press releases, news reports, analyst reports,
12 investor conference transcripts, publicly available filings in lawsuits, and matters of
13 public record.
14 I.       NATURE AND SUMMARY OF THE ACTION
15          1.   Green Dot is a financial technology and banking holding company that
16 operates a platform to deploy financial services. Its products and services include
17 deposit account programs, branded reloadable prepaid gift cards, and secured credit
18 cards.
19          2.   In February 2018, Green Dot outlined its “Six Step Plan” to “grow
20 revenue, reduce expenses, and appropriately allocate capital, all with the objective
21 of driving EPS growth.” Notably, the first step of this plan involved growing the
22 Company’s number of active accounts and to improve the unit economics of those
23 accounts.
24          3.   Over the next several quarters, Green Dot reported positive financial
25 results, suggesting that Green Dot’s strategy was implemented successfully. As
26 revenue continued to grow, the Company specifically attributed the positive results
27 to the growth in the number of active accounts. For example, in May 2018, Green
28 Dot reported a 19% increase in the number of active accounts and, in later quarters,
                     VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                         1
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 3 of 36 Page ID #:3




 1 the Company continued to report that “growth was driven by an increase year-over-
 2 year in [its] active accounts.”
 3        4.     However, the Company failed to disclose that these results were
 4 obtained at the expense of “one and done” customers, who represented a significant
 5 source of revenue.
 6        5.     The truth began to emerge in a series of partial disclosures.       On
 7 February 20, 2019, Green Dot disclosed that active accounts grew by only 1%
 8 because the Company was “somewhat a victim of [its] own success in converting
 9 more and more quarterly active accounts to direct deposit active accounts.”
10        6.     On this news, the Company’s share price fell $7.47, or about 10%, to
11 close at $67.20 per share on February 21, 2019, on unusually heavy trading volume.
12        7.     On May 8, 2019, Green Dot unexpectedly disclosed a $60 million
13 investment “for the purpose of aggressively marketing [its] new products.”
14 Additionally, it disclosed that its “risk controls, product design elements and
15 marketing strategies have collectively been designed to attract high-value long-term
16 customers, sometimes at the expense of low value or . . . ‘one and done’ customers.”
17        8.     On this news, the Company’s share price fell $16.71, or over 26%, to
18 close at $46.56 per share on May 9, 2019, on unusually heavy trading volume.
19        9.     On August 7, 2019, Green Dot disclosed “an accelerated loss of unit
20 sales in [its] prepaid product lines, resulting in lower active accounts” and lowered
21 its fiscal 2019 financial guidance.
22        10.    On this news, the Company’s share price fell $19.84, or nearly 42%, to
23 close at $27.42 per share on August 8, 2019, on unusually heavy trading volume.
24        11.    On November 7, 2019, Green Dot reported a 620,000 decline in active
25 accounts year-over-year, which were primarily “onetime use accounts.”
26        12.    On this news, the Company’s share price fell $5.41, or over 18%, to
27 close at $24.54 per share on November 8, 2019, on unusually heavy trading volume.
28
                     VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                         2
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 4 of 36 Page ID #:4




 1         13.    These revelations precipitated the filing of a securities class action
 2 against Green Dot and certain of its officers in this District, Koffsmon v. Green Dot
 3 Corporation, et al., Case No. 2:19-cv-10701 (the “Securities Class Action”).
 4         14.    Plaintiff did not make a litigation demand prior to filing this action
 5 because such demand would have been futile based upon the composition of the
 6 Board and the actions taken by the Board. The Board is currently composed of
 7 seven members, all of whom are named in this action. As alleged herein, at least
 8 five directors allowed misleading statements to be disseminated: the three directors
 9 on the Company’s Audit Committee failed to ensure the effectiveness of Green
10 Dot’s internal controls and the integrity of its financial statements, and the three
11 directors of the Company’s Risk Committee failed to ensure the effectiveness of
12 Green Dot’s risk management framework with respect to its new strategy. Thus,
13 more than half the members would be interested in a demand to investigate their
14 own wrongdoing.
15 II.     JURISDICTION AND VENUE
16         15.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
17 1331 in that this Complaint states a federal question: violations of Section 10(b),
18 14(a) and 20(a) of the Securities Exchange Act of 1934.                 This Court has
19 supplemental jurisdiction over the state law claims asserted herein pursuant to 28
20 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court
21 of the United States which it would not otherwise have.
22         16.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
23 because a substantial portion of the transactions and wrongs complained of herein
24 occurred in this District, and the Defendants have received substantial compensation
25 in this district by engaging in numerous activities that had an effect in this District.
26
27
28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          3
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 5 of 36 Page ID #:5




 1 III.   PARTIES
 2 Plaintiff
 3        17.   Plaintiff Brian Hellman purchased Green Dot stock in October 2014
 4 and has continuously owned his Green Dot stock since that date.
 5 Nominal Defendant
 6        18.   Nominal Defendant Green Dot is a Delaware corporation with its
 7 principal executive offices located at 3465 E. Foothill Blvd., Pasadena, California
 8 91107. The Company’s Class A common stock trades on the New York Stock
 9 Exchange (“NYSE”) under the symbol “GDOT.”
10 Defendants
11        19.   Defendant Steven W. Streit (“Streit”) founded Green Dot and served as
12 its Chief Executive Officer from January 2001 to December 2019. He also served
13 as a director and President of the Company from October 1999 to December 2019.
14        20.   Defendant Mark Shifke (“Shifke”) served as Chief Financial Officer
15 (“CFO”) of the Company from December 2015 to December 2019.
16        21.   Defendant William I. Jacobs (“Jacobs”) has served as a director of the
17 Company since April 2016. He has served as interim CEO since December 2019.
18 According to the Company’s 2019 proxy statement, Jacobs is a member of the Risk
19 Committee.
20        22.   Defendant Kenneth C. Aldrich (“Aldrich”) has served as a director of
21 the Company since January 2001.
22        23.   Defendant J. Chris Brewster (“Brewster”) has served as a director of
23 the Company since April 2016. He has served as interim President since December
24 2019. According to the Company’s 2019 proxy statement, Brewster is the Chair of
25 the Audit Committee and a member of the Risk Committee.
26        24.   Defendant Rajeev V. Date (“Date”) has served as a director of the
27 Company since April 2016. According to the Company’s 2019 proxy statement,
28 Date is the Chair of the Risk Committee.
                    VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                        4
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 6 of 36 Page ID #:6




 1         25.   Defendant Saturnino Fanlo (“Fanlo”) has served as a director of the
 2 Company since May 2016. According to the Company’s 2019 proxy statement,
 3 Fanlo is a member of the Audit Committee.
 4         26.   Defendant Glinda Bridgforth Hodges (“Hodges”) has served as a
 5 director of the Company since December 2014.
 6         27.   Defendant George T. Shaheen (“Shaheen”) has served as a director of
 7 the Company since September 2013. According to the Company’s 2019 proxy
 8 statement, Shaheen is a member of the Audit Committee.
 9         28.   Defendant George W. Gresham (“Gresham”) served as a director of the
10 Company from May 2016 to May 2019.
11         29.   The defendants named in ¶¶ 19-28 are sometimes referred to
12 hereinafter as the “Individual Defendants.”
13 IV.     DUTIES OF THE INDIVIDUAL DEFENDANTS
14         30.   By reason of their positions as officers, directors, and/or fiduciaries of
15 Green Dot and because of their ability to control the business and corporate affairs
16 of Green Dot, at all relevant times, the Individual Defendants owed Green Dot and
17 its shareholders fiduciary obligations of good faith, loyalty, and candor, and were
18 required to use their utmost ability to control and manage Green Dot in a fair, just,
19 honest, and equitable manner. The Individual Defendants were required to act in
20 furtherance of the best interests of Green Dot and its shareholders so as to benefit all
21 shareholders equally and not in furtherance of their personal interest or benefit.
22 Each director and officer of the Company owes to Green Dot and its shareholders a
23 fiduciary duty to exercise good faith and diligence in the administration of the
24 affairs of the Company and in the use and preservation of its property and assets,
25 and the highest obligations of fair dealing.
26         31.   The Individual Defendants, because of their positions of control and
27 authority as directors and/or officers of Green Dot, were able to and did, directly
28 and/or indirectly, exercise control over the wrongful acts complained of herein.
                     VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                         5
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 7 of 36 Page ID #:7




 1 Because of their advisory, executive, managerial, and directorial positions with
 2 Green Dot, each of the Individual Defendants had knowledge of material non-public
 3 information regarding the Company.
 4         32.         To discharge their duties, the officers and directors of Green Dot were
 5 required to exercise reasonable and prudent supervision over the management,
 6 policies, practices and controls of the Company. By virtue of such duties, the
 7 officers and directors of Green Dot were required to, among other things:
 8               (a)      Exercise good faith to ensure that the affairs of the Company were
                          conducted in an efficient, business-like manner so as to make it
 9                        possible to provide the highest quality performance of their
                          business;
10
                 (b)      Exercise good faith to ensure that the Company was operated in a
11                        diligent, honest, and prudent manner and complied with all
                          applicable federal and state laws, rules, regulations and
12                        requirements, and all contractual obligations, including acting only
                          within the scope of its legal authority;
13
                 (c)      Exercise good faith to ensure that the Company’s communications
14                        with the public and with shareholders are made with due candor in a
                          timely and complete fashion; and
15
                 (d)      When put on notice of problems with the Company’s business
16                        practices and operations, exercise good faith in taking appropriate
                          action to correct the misconduct and prevent its recurrence.
17
     V.    SUBSTANTIVE ALLEGATIONS
18
           A.          Background
19
           33.         Green Dot is a financial technology and bank holding company that
20
     operates a “Banking as a Service” or “BaaS” platform, which is used by consumer
21
     and technology companies to deploy their financial services solutions to their
22
     customers and partners. The Company also offers products under brand names such
23
     as Green Dot, GoBank and RapidPay.
24
           34.         Green Dot’s products and services include, among others, deposit
25
     account programs, branded reloadable prepaid debit cards, consumer checking
26
     accounts, small business checking accounts, branded gift cards, secured credit cards.
27
28
                          VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                              6
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 8 of 36 Page ID #:8




 1         35.     In February 2018, Green Dot outlined its “Six Step Plan” to “grow
 2 revenue, reduce expenses, and appropriately allocate capital, all with the objective
 3 of driving EPS growth.” Specifically, the 2018 Plan involves:
 4         Step 1: Continue growing our number of active accounts year over
           year, and improve the unit economics of those accounts.
 5
           Step 2: Launch a new use case for MoneyPak and continue to increase
 6         the number of cash transfer transactions year over year.
 7         Step 3: Make strategic investments in new, high potential initiatives.
 8         Step 4: Drive increasing efficiencies across our consolidated operating
           platform to successfully expand margins year over year.
 9
           Step 5: Continue integration of 2017 acquisitions and look for new
10         strategic acquisitions.
11         Step 6: Return capital to shareholders through share buy-backs.
12         B.      The Individual Defendants Cause the Company to Issue Materially
                   Misleading Statements
13
           36.     On May 9, 2018, defendants Streit, Shifke, Jacobs, Aldrich, Brewster,
14
     Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to issue a press
15
     release announcing its first quarter 2018 financial results. Therein, Green Dot stated
16
     in relevant part:
17
           Green Dot Reports First Quarter 2018 Results
18
                 • Sets New Record for Revenue, Adjusted EBITDA, non-
19                 GAAP EPS and GAAP EPS
20               • Raises Top and Bottom Line Guidance for Full Year 2018
21               • First Quarter 2018 Total Operating Revenues, GAAP Net
                   Income and GAAP Diluted EPS up 25%, 72% and 65%,
22                 respectively
23               • First Quarter 2018 Adjusted EBITDA and non-GAAP EPS
                   up 16% and 40%, respectively
24
           Pasadena, CA - May 9, 2018 - Green Dot Corporation (NYSE:
25         GDOT), today reported financial results for the quarter ended March
           31, 2018.
26
           For the first quarter of 2018, Green Dot reported total operating
27         revenues of $315.0 million and GAAP net income and GAAP diluted
           earnings per common share of $70.0 million and $1.29, respectively.
28
                         VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                             7
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 9 of 36 Page ID #:9




 1         Green Dot also reported adjusted EBITDA1 and non-GAAP diluted
           earnings per common share1 of $104.1 million and $1.40, respectively.
 2
           Said Green Dot Founder and CEO, Steve Streit, “Green Dot’s unique
 3         “Products and Platform” model and the disciplined execution of our
           “2018 Six Step Plan” continues to yield very impressive results,
 4         delivering yet another consecutive quarter where we’ve exceeded our
           top and bottom line financial expectations and set new records for
 5         nearly all key operating metrics in both reporting segments. The
           ongoing financial momentum we are seeing in both Green Dot’s own
 6         established product lines and those new products being powered by
           Green Dot’s “Banking-as-a-Service,” or BaaS, Platform provides us
 7         the ability to raise both top and bottom line full year financial
           guidance.”
 8
     (Emphases added.)
 9
           37.    The same day, the Company held a conference call in connection with
10
     the first quarter 2018 financial results. During the call, defendant Streit emphasized
11
     that customer retention was “more important than the number of active customers.”
12
     He further stated, in relevant part:
13
           Of course, in our business, attracting and retaining the right kinds of
14         customers is actually more important than the number of active
           customers in and of itself. Specifically, we have previously shared that
15         a direct deposit customer typically has a meaningfully higher lifetime
           value than accounts that do not receive direct deposit. Given the
16         ongoing momentum in our efforts to attract and retain direct deposit
           accounts, we’re proud to share that the number of Green Dot
17         customers who are now receiving direct deposit increased by 930,000
           customers year-over-year, meaning that we added 900,000 new direct
18         deposit accounts to our active portfolio as compared to the prior year
           period, with 80% of all GDV in the quarter being sourced through
19         direct deposit, also setting a new record. The continuing long-term
           portfolio mix shift towards higher lifetime value accounts helped push
20         the Account Services gross dollar volume or GDV flowing through our
           various Account Services products up by 57% year-over-year to more
21         than $11.7 billion, setting another new record for our company.
22 (Emphases added.)
23         38.    On May 10, 2018, defendants Streit, Shifke, Jacobs, Aldrich, Brewster,
24 Date, Fanlo, Hodges, Shaheen and Gresham caused Green Dot to file its quarterly
25 report on Form 10-Q with the SEC for the period ended March 31, 2018 (the “1Q18
26 10-Q”), affirming the previously reported financial results. The report was signed
27 by defendant Shifke. Regarding active accounts for the first quarter of 2018, the
28 1Q18 10-Q stated, in relevant part:
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          8
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 10 of 36 Page ID #:10




  1         Our total operating revenues for the three months ended March 31,
            2018 increased $62.0 million, or 24.5%, over the prior year comparable
  2         period. Our growth was driven by a 19% increase in our active
            accounts and greater customer engagement as evidenced by growth
  3         in gross dollar volume and purchase volume within our Account
            Services segment. Total operating revenues also increased as a result of
  4         year-over-year growth in the total number of cash transfers and the
            number of tax refunds processed within our Processing and Settlement
  5         Services segment. In the first quarter of 2018, our Account Services
            segment had a mix of revenue from both our established product lines
  6         and several new product lines. Our new product lines currently have
            margins below our established product lines and as a result, we
  7         experienced year- over-year margin compression during the quarter. In
            the second half of 2018, we expect the revenue growth from our
  8         established product lines, as well as the maturation of our new products
            will offset the unfavorable mix impact in the first quarter.
  9
      (Emphasis added.)
 10
            39.     On August 8, 2018, defendants Streit, Shifke, Jacobs, Aldrich,
 11
      Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to issue a
 12
      press release announcing its second quarter 2018 financial results. Therein, Green
 13
      Dot stated in relevant part:
 14
            Green Dot Reports Second Quarter 2018 Results
 15
                  • Achieves Double-Digit Organic Growth Rates in All Key
 16                 Business Metrics
 17               • Second Quarter 2018 Total Operating Revenues, GAAP Net
                    Income and GAAP Diluted EPS up Organically by 16%,
 18                 55% and 49%, respectively
 19               • Second Quarter 2018 Adjusted EBITDA and non-GAAP
                    EPS up 15% and 35%, respectively
 20
                  • Raises Top and Bottom Line Guidance for Full Year 2018
 21
            Pasadena, CA - August 8, 2018 - Green Dot Corporation (NYSE:
 22         GDOT) today reported financial results for the quarter ended June 30,
            2018.
 23
            For the second quarter of 2018, Green Dot reported total operating
 24         revenues of $258.3 million and GAAP net income and GAAP diluted
            earnings per common share of $29.8 million and $0.55, respectively.
 25         Green Dot also reported adjusted EBITDA1 and non-GAAP diluted
            earnings per common share1 of $57.6 million and $0.74, respectively.
 26
            Said Green Dot Founder and CEO, Steve Streit, “Our long term
 27         strategic plan to be a ‘New Kind of Bank’ is yielding very impressive
            organic results. By a New Kind of Bank, we mean a bank that uses
 28         technology, ubiquitous digital and retail brick and mortar distribution
                        VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                            9
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 11 of 36 Page ID #:11




  1         and large partnerships to acquire customers instead of branches, and
            that generates revenue from increasing customer satisfaction, not from
  2         increasing customer penalty fees. We’re very pleased with how we are
            executing both on our longer term corporate strategies and with our
  3         progress toward hitting our targets in the 2018 six step plan.”
  4 (Emphases added.)
  5         40.    The same day, the Company held a conference call in connection with
  6 the second quarter 2018 financial results. During the call, defendant Streit stated
  7 that Green Dot’s business of selling credit cards and retail was continuing to grow,
  8 stating in relevant part:
  9         The question of whether BaaS is bigger depends on how our product
            side continues to grow, and that’s also been growing really, really
 10         well. I mean we’re experience growth with our -- hate to use the word
            legacy because the products aren’t legacy, they’ve been redone many,
 11         many times. But that original part of the business, if you will, selling
            cards and retail, and what not, that’s really growing well for us. And
 12         the direct deposit penetration and the usage on that also continues to
            grow very, very well. So it’s all growing, and that’s what’s giving the
 13         kind of growth we’ve had. I mean for a company to be at our size and
            having record-setting organic growth.
 14
      (Emphases added.)
 15
            41.    On August 9, 2018, defendants Streit, Shifke, Jacobs, Aldrich,
 16
      Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to file its
 17
      quarterly report on Form 10-Q with the SEC for the period ended June 30, 2018 (the
 18
      “2Q18 10-Q”), affirming the previously reported financial results. Defendant Shifke
 19
      signed the report. Therein, regarding active account growth, the Company stated, in
 20
      relevant part:
 21
            Our total operating revenues for the three and six months ended June
 22         30, 2018 increased $35.8 million and $97.8 million, respectively, or
            16.1% and 20.6%, respectively, over the prior year comparable periods.
 23         Our growth was driven by a 14% increase year-over-year in our
            active accounts and greater customer engagement as evidenced by
 24         growth in gross dollar volume and purchase volume within our
            Account Services segment. Total operating revenues also increased as
 25         a result of year-over-year growth in the total number of cash transfers
            and the number of tax refunds processed within our Processing and
 26         Settlement Services segment. In the first half of 2018, our Account
            Services segment had a mix of revenue from both our established
 27         product lines and several new product lines. Our new product lines
            currently have margins below our established product lines and as a
 28         result, we experienced year-over-year margin compression during the
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           10
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 12 of 36 Page ID #:12




  1         three and six months ended June 30, 2018. In the second half of 2018,
            we expect the revenue growth from our established product lines, as
  2         well as the maturation of our new products will offset the unfavorable
            mix impact in the first half of the year.
  3
      (Emphasis added.)
  4
            42.     On November 7, 2018, defendants Streit, Shifke, Jacobs, Aldrich,
  5
      Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to issue a
  6
      press release announcing its third quarter 2018 financial results. Therein, Green Dot
  7
      stated in relevant part:
  8
            Green Dot Reports Third Quarter 2018 Results
  9
                  • Achieves record-setting Q3 revenue
 10
                  • Raises top and bottom line guidance again for full year 2018
 11
            Pasadena, CA - November 7, 2018 - Green Dot Corporation (NYSE:
 12         GDOT) today reported financial results for the quarter ended
            September 30, 2018.
 13
            For the third quarter of 2018, Green Dot reported total operating
 14         revenues of $230.6 million and GAAP net income and GAAP diluted
            earnings per common share of $4.6 million and $0.08, respectively.
 15         Green Dot also reported adjusted EBITDA1 and non-GAAP diluted
            earnings per common share1 of $45.1 million and $0.59, respectively.
 16
                                             ***
 17
            Said Green Dot Founder and CEO, Steve Streit, “As evidenced by our
 18         double-digit year over year organic growth thus far in 2018, we
            believe Green Dot’s products and platform strategy is in the right
 19         place at the right time. Furthermore, our expanding margins and
            increasing profitability provides us the ability to incrementally invest
 20         selectively in the many new business opportunities and platform
            enhancements before us such that we can be best positioned to deliver
 21         yet another year of double-digit top and bottom line growth in 2019.”
 22 (Emphases added.)
 23         43.     On November 9, 2018, defendants Streit, Shifke, Jacobs, Aldrich,
 24 Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to file its
 25 quarterly report on Form 10-Q with the SEC for the period ended September 30,
 26 2018 (the “3Q18 10-Q”), affirming the previously reported financial results.
 27 Defendant Shifke signed the report. Therein, regarding active account growth, the
 28 Company stated, in relevant part:
                        VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                            11
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 13 of 36 Page ID #:13




  1         Our total operating revenues for the three and nine months ended
            September 30, 2018 increased $29.0 million and $126.8 million,
  2         respectively, or 14.4% and 18.7%, respectively, over the prior year
            comparable periods. Our growth was driven by an increase year-over-
  3         year in our active accounts and continuation of greater customer
            engagement of our new product lines as evidenced by growth in gross
  4         dollar volume and purchase volume within our Account Services
            segment. Total operating revenues also increased as a result of year-
  5         over-year growth in the total number of cash transfers and tax refunds
            processed within our Processing and Settlement Services segment.
  6
            44.     On February 20, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
  7
      Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to issue a
  8
      press release announcing its fourth quarter and full year 2018 financial results.
  9
      Therein, Green Dot stated in relevant part:
 10
            Green Dot Reports Fourth Quarter 2018 Results
 11
                  • Fourth Quarter 2018 Total Operating Revenues, GAAP Net
 12                 Income and GAAP Diluted EPS up Organically by 12%,
                    17%, and 13%, respectively
 13
                  • Fourth Quarter Adjusted EBITDA and non-GAAP EPS up
 14                 37% and 93%, respectively
 15               • Announces 2019 financial outlook with expectations for
                    100% organic double-digit top and bottom line growth
 16                 ratesat the midpoint of guidance ranges
 17         Pasadena, CA - February 20, 2019 - Green Dot Corporation (NYSE:
            GDOT) today reported financial results for the quarter ended December
 18         31, 2018.
 19         For the fourth quarter of 2018, Green Dot reported total operating
            revenues of $237.8 million and GAAP net income and GAAP diluted
 20         earnings per common share of $14.3 million and $0.26, respectively.
            Green Dot also reported adjusted EBITDA1 and non- GAAP diluted
 21         earnings per common share1 of $43.9 million and $0.56, respectively.
 22         Said Green Dot Founder and CEO, Steve Streit, “Green Dot’s products
            and platform model generated strong consolidated organic growth in
 23         Q4 which capped another truly amazing year of double-digit top and
            bottom line growth for our company. Both in the quarter and the full
 24         year, Green Dot succeeded in growing topline revenue, adjusted
            EBITDA and non-GAAP EPS, all well in excess of original guidance,
 25         and once again expanded both Q4 and full year operating and adjusted
            EBITDA margins, despite the continued material investments we’ve
 26         made in our operating platform and our future innovations roadmap.
 27 (Emphases added.)
 28
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           12
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 14 of 36 Page ID #:14




  1        45.    The same day, the Company held a conference call in connection with
  2 the financial results. During the call, defendant Streit continued touting Green Dot’s
  3 strategy by emphasizing the increasing success in penetrating its total addressable
  4 market (“TAM”). He stated, in relevant part:
  5        Green Dot’s long-term strategy is to create a unique sustainable and
           highly valuable FinTech ecosystem that fuels the engine of innovation
  6        for Green Dot and its many business partners, innovation sells and it’s
           our belief that continuing to focus our energy and resources on our
  7        strategy to build the industry’s most prolific platform for FinTech
           innovation, BaaS, Banking-as-a-Service, will help keep Green Dot vital
  8        and growing for many years to come.
  9        A tangible illustration of this vitality is the increasing success we’re
           having in penetrating Green Dot’s growing TAM. Our total
 10        addressable market that we believe has expanded over the years to
           effectively represent the aggregate size of the domestic TAMs of all of
 11        our BaaS partners. To that point, here is an illustration of the success
           we’re having and increasingly penetrating that total addressable market.
 12        In 2016, we estimate that approximately 30 million customers used
           our products and services that year.
 13
                                             ***
 14
           In 2017, the customers we touch with products and services grew to
 15        around 35 million customers, as we added secured credit cards
           SimplyPaid, Uber and Apple Pay Cash products. Then, in 2018, we
 16        served just over 50 million customers, who used a Green Dot product
           or service as we added into it TaxHawk and other programs, while
 17        BaaS partners who went live in prior years continue to see broadening
           adoption. Because Green Dot started out as a monoline prepaid
 18        Company with the legacy active card KPI that reflects only that legacy
           card business, some might think that the active card KPI is the sum
 19        total of our entire active customer base. But of course nowadays our
           card programs are just one part of Green Dot’s diverse product suite
 20        and our actual customer base is much larger than that.
 21 (Emphases added.)
 22        46.    The above statements in ¶¶ 36-45 were materially misleading because
 23 they failed to disclose: (1) that Green Dot’s strategy to attract “high-value” long-
 24 term customers was at the expense of “one and done” customers; (2) that Green
 25 Dot’s “one and done” customers represented a significant source of revenues in its
 26 legacy segment; (3) that, as a result, growth in the number of active accounts
 27 overstated the success of Green Dot’s strategy; and (4) as a result of the foregoing,
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          13
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 15 of 36 Page ID #:15




  1 Defendants’ statements about its business and operations were materially false and
  2 misleading at all relevant times.
  3         C.     The Truth Begins to Emerge While the Individual Defendants
                   Continue to Issue Materially Misleading Statements
  4
            47.    During the call discussing fourth quarter and full year 2018 financial
  5
      results, defendant Streit also began to reveal that Green Dot “was a victim of its own
  6
      strategy.” He stated, in relevant part:
  7
            In our Account Services segment total revenue in that segment
  8         increased by 11% to $200 million with 5.34 million quarterly active
            accounts up around 1% year-over-year. Our key metrics for the
  9         portfolio’s health and vibrancy continue to be extremely strong.
            Specifically, the number of active accounts receiving direct deposit
 10         grew by 10% year-over-year and purchase volume grew by very large
            11% year-over-year to a new Q4 record of $6 billion.
 11
            So how can our direct deposit and purchase volume metrics be so
 12         strong and yet actives be up only 1%. The reason is that we are
            somewhat a victim of our own success in converting more and more
 13         of our quarterly active accounts to direct deposit active accounts.
            Here’s how the math works. An active account is defined as a single
 14         card that has at least one customer generated transaction in the quarter.
            So, for example, a customer who buys one card every two weeks to say
 15         low their wages to the card and then pay bills, shop online or whatever
            their purpose may be, that one customer would be generating six active
 16         accounts in the quarter, but when that same customer buys Just one
            card in the quarter, decides to enroll in direct deposit and then keep
 17         same card in their wallet and uses it the same way every two weeks to
            pay bills, shop online or whatever their purpose may have been, that
 18         same customer is now generating account of just one active account in
            the quarter.
 19
            To this point, of the major Green Dot Bank issued card portfolios. The
 20         number of weekly active accounts grew around 8.5% on average in the
            quarter as compared with a number of weekly active accounts in last
 21         year’s Q4. The reason is that more customers appear to be increasingly
            using the card as their top of wallet card with transactions occurring
 22         every week, whereas a short-term customer, who doesn’t use our card
            as their top of wallet card, will only use the card occasionally, maybe
 23         once every few weeks, but not every week. While the mix shift towards
            direct deposit and more engaged customers is clearly better for
 24         profitability and growth. The lower churn also means fewer accounts
            issued are short-term customers, which weighs down on unit sales and
 25         therefore the quarterly active account metric.
 26 (Emphasis added.)
 27         48.    On this news, Green Dot’s stock fell $7.47, or about 10%, to close at
 28 $67.20 per share on February 21, 2019, on unusually high trading volume.
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           14
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 16 of 36 Page ID #:16




  1         49.    On February 27, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
  2 Brewster, Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to file its
  3 annual report on Form 10-K with the SEC for the period ended December 31, 2018
  4 (the “2018 10-K”), affirming the previously reported financial results. The report
  5 was signed by defendants Streit, Shifke, Jacobs, Aldrich, Brewster, Hodges, Date,
  6 Fanlo, Shaheen, and Gresham. Regarding active account growth, the Company
  7 stated, in relevant part:
  8         Our total operating revenues for the year ended December 31, 2018
            increased 17.0% over the prior year. Our growth was driven by year-
  9         over-year increases in both our Account Services and Processing and
            Settlement Services segments. Within our Account Services segment,
 10         revenue growth was driven primarily by year-over-year increases in
            active accounts throughout the year and the continuation of greater
 11         customer engagement of our new product lines as evidenced by growth
            in gross dollar volume, purchase volume and ATM transactions. Within
 12         our Processing and Settlement Services segment, total operating
            revenues also increased as a result of year-over-year growth in the total
 13         number of cash transfers and tax refunds processed, as well as the
            number of disbursements from our Simply Paid platform.
 14
            50.    The above statements in ¶¶ 47, 49 were materially misleading because
 15
      they failed to disclose that: (1) that Green Dot’s strategy to attract “high-value”
 16
      long-term customers was at the expense of “one and done” customers; (2) that
 17
      Green Dot’s “one and done” customers represented a significant source of revenues
 18
      in its legacy segment; (3) that, as a result, growth in the number of active accounts
 19
      overstated the success of Green Dot’s strategy; and (4) as a result of the foregoing,
 20
      Defendants’ statements about its business and operations were materially false and
 21
      misleading at all relevant times.
 22
            51.    On April 12, 2019, defendants Streit, Shifke, Jacobs, Aldrich, Brewster,
 23
      Date, Fanlo, Hodges, Shaheen, and Gresham issued a definitive proxy statement
 24
      soliciting stockholder votes in advance of the Company’s annual meeting to be held
 25
      on May 23, 2019. In the proxy statement, these ten Individual Defendants solicited
 26
      stockholder votes in favor of two management proposals, including a proposal to
 27
 28
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           15
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 17 of 36 Page ID #:17




  1 elect Aldrich, Brewster, Hodges, Date, Fanlo, Jacobs, Shaheen, and Streit to new
  2 terms as directors.
  3         52.   The proxy statement disclosed that the Board had determined that
  4 defendants Streit and Shifke were not independent directors. Regarding corporate
  5 governance, the proxy statement stated:
  6         Our Board of Directors, as a whole, has responsibility for risk
            oversight, although the Audit Committee and the Risk Committee and,
  7         to a lesser extent, other committees of our Board of Directors oversee
            and review risk areas for our company and its subsidiary bank. In
  8         connection with strengthening the Company’s enterprise risk
            management process, our Board of Directors established a Risk
  9         Committee to provide greater oversight of this function. The risk
            oversight responsibility of our Board of Directors and its committees is
 10         supported by our management reporting processes, which are designed
            to provide visibility to the Board of Directors and to our personnel that
 11         are responsible for risk assessment and information about the
            identification, assessment and management of critical risks and
 12         management's risk mitigation strategies. These areas of focus include,
            but are not limited to, competitive, economic, operational (including
 13         cybersecurity), financial (accounting, credit, liquidity and tax), legal,
            regulatory, compliance and reputational risks.
 14
            Our Audit Committee and Risk Committee meet in executive session
 15         with key management personnel and representatives of outside advisors
            to oversee risks associated with their respective principal areas of
 16         focus. The Audit Committee discusses with management and our
            independent registered public accounting firm our guidelines and
 17         policies to govern the process by which management assesses and
            manages our company's exposure to risk. The Audit Committee also
 18         discusses our major financial risk exposures and the steps management
            has taken to limit, monitor and control such exposures. Additionally,
 19         the Audit Committee oversees our internal audit function. The Risk
            Committee also reviews strategic, financial, information security and
 20         other execution risks and exposures, as well as regulatory exposures
            and other current matters that may present material risk to the
 21         company. Additionally, the Risk Committee oversees our Corporate
            Risk function. The Audit Committee and Risk Committee receive
 22         periodic reports from our Chief Risk and Compliance Officer on our
            enterprise risk management program. The Compensation Committee
 23         reviews risks and exposures associated with leadership assessment and
            executive compensation programs and arrangements, including
 24         incentive plans. The Nominating and Corporate Governance
            Committee reviews risks and exposures relating to significant legal
 25         compliance risks and monitors the steps management has to mitigate
            these exposures.
 26
            53.   The     proxy   statement   was   materially   misleading    because   it
 27
      misrepresented the Board’s actual activities with respect to risk management while
 28
                        VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                            16
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 18 of 36 Page ID #:18




  1 soliciting votes to reelect and compensate directors who were breaching their
  2 fiduciary duties.    A reasonable shareholder would have found the truth to be
  3 material when deciding whether to vote for or against these proposals.
  4        54.    On May 8, 2019, defendants Streit, Shifke, Jacobs, Aldrich, Brewster,
  5 Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to issue a press
  6 release announcing its first quarter 2019 financial results. Therein, the Company
  7 disclosed an unexpected, large “investment in growth for the purpose of
  8 aggressively marketing [its] new products.” In relevant part:
  9        Said Mark Shifke, Green Dot’s Chief Financial Officer, “We believe
           now is the right time to accelerate investment in initiatives designed to
 10        materially grow both the Products and Platform parts of our business,
           creating the opportunity to achieve material incremental growth into
 11        2020 and beyond. To that end, we intend to invest an incremental $60
           million for the purpose of aggressively marketing our new products
 12        that are set to launch later this year, and to advance the development
           and deployment of our BaaS 3.0 and BaaS 4.0 technology platforms in
 13        order to meet the increasing demand for these services and capitalize on
           the resulting revenue opportunities sooner and more assuredly. We
 14        expect the incremental $60 million investment could deliver over one
           million incremental active accounts at the exit of 2019, which, at that
 15        number of incremental active accounts, would be expected to deliver
           incremental lifetime revenue of approximately $200 million to $300
 16        million, at an approximate average contribution margin of 50%. As a
           result of this $60 million incremental investment, we are revising our
 17        2019 full year adjusted EBITDA and Non-GAAP EPS outlook.”
 18 (Emphasis added.)
 19        55.    The same day, Green Dot held a conference call in connection with the
 20 first quarter 2019 financial results. During the call, defendant Streit disclosed that
 21 the Company’s strategy of attracting high-value long-term customers at the expense
 22 of low value or “one and done” customers had adversely impacted Green Dot’s
 23 performance. He stated, in relevant part:
 24        At the same time, we are experiencing some erosion in the number of
           legacy product line, non-direct deposit active accounts, primarily from
 25        our legacy brick and mortar retail channel and to a lesser degree from
           our RushCard and account now digital direct brands. Since 2016, when
 26        we first introduced our now popular cash back rewards cards, our
           risk controls, product design elements and marketing strategies have
 27        collectively been designed to attract high-value long-term customers
           sometimes at the expense of low value or what we call “one and
 28        done” customers.
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          17
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 19 of 36 Page ID #:19




  1         To help you size the revenue difference between the different active
            account types. A typical direct deposit account across all product lines
  2         generates around three times the amount of revenue as an average non-
            direct deposit active account. While these legacy nondirect deposit
  3         customers and especially the non reloading one and done customers
            that are within that segment are not our best customers by a long shot,
  4         those accounts still generate revenue for us at a better than average
            contribution margin.
  5
            So while the decline in this low value active component isn’t in and of
  6         itself, a long-term strategic problem. It is a short-term headwind to
            overall segment revenue, since revenue is revenue and declining actives
  7         in any segment means less revenue. Our belief is that our new Gen Z
            targeted products as referenced in step one of our Six Step Plan and that
  8         are on track to launch in the second half of this year, along with the
            new and dramatically more compelling value proposition of these new
  9         products, will help increase the number of active accounts acquired
            from our legacy retail and digital direct acquisition channels in an
 10         amount sufficient to overcome these active card declines.
 11         But if left uncorrected, we would worry that a continued long-term
            decline in these legacy non-direct deposit active accounts could pose a
 12         headwind to our overall Account Services segment financial plan,
            although, as you can tell from our Q1 results, this factor didn’t appear
 13         to impact results in a material way after that point. We do however
            expect a lower number of legacy non-direct deposit actives to have an
 14         impact in Q2, so something for us to watch for sure as we seek to
            improve this trend when we launch our new and more compelling
 15         products in the second half.
 16 (Emphases added.)
 17         56.   On this news, the Company’s stock fell $16.71, or over 26%, to close at
 18 $46.56 per share on May 9, 2019, on unusually heavy trading volume.
 19         57.   On May 9, 2019, defendants Streit, Shifke, Jacobs, Aldrich, Brewster,
 20 Date, Fanlo, Hodges, Shaheen, and Gresham caused Green Dot to file its quarterly
 21 report on Form 10-Q with the SEC for the period ended March 31, 2019 (the “1Q19
 22 10-Q”), affirming the previously reported financial results. The report also stated
 23 that revenue derived from card revenues and other fees declined as active accounts
 24 shifted toward BaaS programs, which do not carry comparable fees. Specifically,
 25 the report stated, in relevant part:
 26         Our total operating revenues for the three months ended March 31,
            2019 increased $20.2 million, or 6.3% over the prior year comparable
 27         period. Our growth was driven principally by the continuation of
            greater customer engagement of our products, in particular those
 28         account holders enrolled in direct deposit, as evidenced by our overall
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           18
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 20 of 36 Page ID #:20




  1         growth in gross dollar volume and purchase volume within our
            Account Services segment. As a result, these increases in account
  2         holder driven behavior resulted in an increase in the interchange
            revenue earned compared to the prior year period. These increases were
  3         partially offset by a small decrease in our card revenues and other fees,
            in part due to a mix shift in the number of active accounts towards our
  4         BaaS programs, which do not carry certain fees that our legacy prepaid
            products have. Within our Processing and Settlement Services segment,
  5         total operating revenues increased as a result of year-over-year growth
            in the total number of cash transfers, tax refunds processed and
  6         disbursements through our Simply Paid platform.
  7         58.   On May 28, 2019, the Company filed with the SEC a Form 8-K
  8 disclosing the results from the votes on the proposals in the 2019 proxy statement.
  9 In particular, Aldrich, Brewster, Hodges, Date, Fanlo, Jacobs, Shaheen, and Streit
 10 were reelected to terms as directors. The reelection of these directors based on
 11 misleading statements in the 2019 proxy statement and other public filings was a
 12 fundamental link in these directors’ continued breaches of fiduciary duties and the
 13 continued enrichment of defendants at the expense of the Company’s unaffiliated
 14 stockholders.
 15         59.   On August 7, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
 16 Brewster, Date, Fanlo, Hodges, and Shaheen caused Green Dot to issue a press
 17 release announcing its second quarter 2019 financial results. Therein, Green Dot
 18 disclosed additional problems with the legacy products and reduced its fiscal year
 19 outlook, stating in relevant part:
 20         Said Mark Shifke, Green Dot’s Chief Financial Officer, “On a year-
            over-year basis, we experienced an accelerated loss of unit sales in
 21         our prepaid product lines, resulting in lower active accounts from
            both non-reloading customers and cash reloading customers. We
 22         expect the trend of lower active accounts to continue into Q3, before
            starting to moderate in Q4. We believe the launch of our new branded
 23         products and certain BaaS programs that are expected to ramp over
            time will lead us back to active account and associated revenue growth
 24         in 2020. Based on the lower number of active accounts at the end of
            Q2, our expectations for prepaid unit sales through the end of the year,
 25         and that our new product launched only one week ago, we now believe
            there is insufficient time remaining in the year for the revenue
 26         generated from the issuance of our new product to overcome the loss of
            revenue resulting from the lower number of active accounts in our
 27         legacy prepaid product line. As such, we are readjusting our
            expectations for the remainder of this year.”
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          19
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 21 of 36 Page ID #:21




  1                                            ***
  2         Total Non-GAAP Operating Revenues
  3               • Green Dot now expects its full year non-GAAP total operating
                    revenues2 to be between $1.060 billion and $1.080 billion,
  4                 representing 5% year-over-year increase at the mid-point, versus
                    its previous guidance of $1.114 billion to $1.134 billion.
  5
                  • For Q3, Green Dot expects non-GAAP total operating revenues2
  6                 to be between $225 million and $230 million.
  7         Adjusted EBITDA
  8               • Green Dot now expects its full year adjusted EBITDA2 to be
                    between $240 million and $244 million, representing a 12%
  9                 year-over-year decline at the mid-point, versus its previous
                    guidance of $255 million to $261 million.
 10
                  • For Q3, Green Dot expects adjusted EBITDA2 to be between
 11                 $12 million and $14 million. This guidance includes a majority
                    of the $60 million incremental marketing and technology
 12                 investments we allocated during the second half of 2019.
 13         Non-GAAP EPS2
 14               • Green Dot now expects its full year non-GAAP EPS2 to be
                    between $2.71 and $2.77, representing a 17% year-over-year
 15                 decline at the mid-point, versus its previous guidance range of
                    $2.82 to $2.91.
 16
                  • For Q3, Green Dot expects non-GAAP EPS2 to be
 17                 approximately $0.02.
 18 (Footnotes omitted, emphasis added.)
 19         60.      The same day, the Company held a conference call to discuss the
 20 financial results with analysts and investors. During the call, defendant Streit stated,
 21 in relevant part:
 22         While Mark will share more context around our financial performance
            and guidance during his section of the call, I want to address upfront
 23         that we’re lowering full year guidance. While disappointing and
            unfortunate, it is necessary as a result of an acceleration in declining
 24         unit sales in our legacy prepaid card product line combined with a later
            than expected launch of our new and limited product and a large BaaS
 25         program that together make it now unrealistic for us to achieve the
            growth we had attended in the second half.
 26
            We believe the underlying reasons are contained to only our legacy
 27         prepaid business line and are likely to impact only this year’s revenue
            growth trajectory as expected performance of our new products and our
 28
                        VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                            20
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 22 of 36 Page ID #:22




  1         BaaS programs should help us return to healthy growth rates again next
            year. So now let’s get into the numbers.
  2
            Green Dot’s products and platform model generated Q2 consolidated
  3         non-GAAP total operating revenues of $265 million, a 5% year-over-
            year increase. The largest drivers of the growth were our BaaS Platform
  4         product line and from growth in our processing and settlement segment.
            However, our Account Services segment underperformed our
  5         expectations in the quarter and the first half in general, due primarily
            to a decline in our legacy non[-]direct deposit active accounts, which
  6         we identified as a potential headwind on our last call. These declines
            continued and accelerated in Q2, resulting in lower than anticipated
  7         prepaid unit sales that has caused a material reduction in active
            prepaid accounts.
  8
      (Emphasis added.)
  9
            61.   On this news, the Company’s stock price fell $19.84, or nearly 42%, to
 10
      close at $27.42 per share on August 8, 2019, on unusually heavy trading volume.
 11
            62.   On August 9, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
 12
      Brewster, Date, Fanlo, Hodges, and Shaheen caused Green Dot to file its quarterly
 13
      report on Form 10-Q with the SEC for the period ended June 30, 2019 (the “2Q19
 14
      10-Q”), affirming the previously reported financial results. The Company also
 15
      stated that the number of active accounts declined due to changes in the competitive
 16
      environment. Specifically, the 2Q19 10-Q stated, in relevant part:
 17
            Our total operating revenues for the three and six months ended June
 18         30, 2019 increased $14.5 million and $34.7 million, respectively, or 6%
            over each of the prior year comparable periods, generating revenue
 19         growth from both our Account Services and Processing and Settlement
            Services segments. Our growth within our Account Services segment
 20         was driven principally by an increase in account holders enrolled in
            direct deposit despite an overall decline in the number of active
 21         accounts in our Account Services segment over the same period. As a
            result, we experienced overall growth in gross dollar volume and
 22         purchase volume and corresponding growth in interchange revenue
            over each of the prior year comparable periods. We also experienced a
 23         year-over-year increase in net interest income due to higher yields on
            our cash and investment balances as a result of rate increases by the
 24         Federal Reserve over the course of 2018. Within our Processing and
            Settlement Services segment, total operating revenues increased as a
 25         result of year-over-year growth in the total number of cash transfers
            and disbursements through our Simply Paid platform for the three and
 26         six months ended June 30, 2019 compared with the prior year periods,
            and an overall increase in the number of tax refunds processed through
 27         the first half of 2019 versus the prior year comparable period.
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          21
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 23 of 36 Page ID #:23




  1         As of June 30, 2019, our active accounts declined by approximately
            500,000 on a year-over-year basis primarily due to a decline in the
  2         number of non-direct deposit active accounts under our legacy
            branded account programs, partially offset by an increase of
  3         approximately 240,000 active accounts under our BaaS programs. The
            decline in our active accounts in recent periods is attributable in part to
  4         changes in our competitive environment, particularly as new entrants
            market largely free bank account offerings. While we expect these
  5         trends to continue to negatively impact our number of active accounts
            for the remainder of 2019, we believe the trend will moderate in Q4
  6         2019 and we are well positioned with our innovative product roadmap
            and strong infrastructural competitive advantages to address these
  7         competitive pressures and return to active account and associated
            revenue growth beginning in 2020.
  8
            63.    The above statements in ¶¶ 54-55, 57, 59-60, 62 were materially
  9
      misleading because they failed to disclose that: (1) that Green Dot’s strategy to
 10
      attract “high-value” long-term customers was at the expense of “one and done”
 11
      customers; (2) that Green Dot’s “one and done” customers represented a significant
 12
      source of revenues in its legacy segment; (3) that, as a result, growth in the number
 13
      of active accounts overstated the success of Green Dot’s strategy; and (4) as a result
 14
      of the foregoing, Defendants’ statements about its business and operations were
 15
      materially false and misleading at all relevant times.
 16
            D.     The Truth Fully Emerges
 17
            64.    On November 7, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
 18
      Brewster, Date, Fanlo, Hodges, and Shaheen caused Green Dot to issue a press
 19
      release announcing its third quarter 2019 financial results. During the conference
 20
      call held the same day in connection with these results, defendant Streit revealed
 21
      that the continuing year-over-year decline of accounts in its active consumer
 22
      business approximated 620,000 and were mostly “onetime use accounts.”
 23
      Defendant Shifke added that while they were iterating the full year guidance, they
 24
      expected Green Dot’s financial results to be at the lower end of it.
 25
            65.    On this news, the Company’s stock price fell $5.41, or over 18%, to
 26
      close at $24.54 per share on November 8, 2019, on unusually heavy trading volume.
 27
 28
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           22
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 24 of 36 Page ID #:24




  1        66.   On November 12, 2019, defendants Streit, Shifke, Jacobs, Aldrich,
  2 Brewster, Date, Fanlo, Hodges, and Shaheen caused Green Dot to file its quarterly
  3 report on Form 10-Q with the SEC for the period ended September 30, 2019 (the
  4 “3Q19 10-Q”), affirming the previously reported financial results. Regarding active
  5 accounts, the 3Q19 10-Q stated, in relevant part:
  6        Our total operating revenues for the three and nine months ended
           September 30, 2019 increased $4.1 million, or 2%, and $38.8 million,
  7        or 5%, respectively, over the prior year comparable periods. For the
           three months ended September 30, 2019, the year-over-year increase
  8        was driven primarily by revenue growth in Platform Services in our
           Processing and Settlement Services segment, primarily as a result of
  9        year-over-year growth in the total number of cash transfers and
           disbursements through our Simply Paid service. This increase was
 10        partially offset by a 4% decline in revenues from our Account Services
           segment, primarily attributable to an overall decline of 5% in the
 11        number of active accounts. Similar to the second quarter of 2019, our
           Consumer Programs experienced a year-over-year decline in active
 12        accounts, offset partially by growth in our Platform Service offerings
           from our BaaS and PayCard and Wage Disbursement programs. The
 13        growth in our Platform Services powered year-over-year growth of 4%
           in the number of direct deposit active accounts, which contributed to
 14        year-over-year growth of 8% in gross dollar volume and 2% in
           purchase volume, and corresponding growth in interchange revenue of
 15        4% during the three months ended September 30, 2019. Account
           holders enrolled in direct deposit tend to generate higher levels of gross
 16        dollar volume and purchase volume than other active accounts, and
           consequently have a greater impact on the amount of interchange
 17        revenue we earn.
 18        For the nine months ended September 30, 2019, our revenue growth
           was primarily driven by our Processing and Settlement Services
 19        segment, as a result of year-over-year growth in the total number of
           cash transfers, disbursements through our Simply Paid platform and tax
 20        refunds processed. Our Account Services segment also increased
           revenue year-over-year by 2%, principally due to an increase in the
 21        number of direct deposit active accounts, despite experiencing a year-
           over-year decline in our total number of active accounts. Our Account
 22        Services revenue during the nine months ended September 30, 2019
           also benefited from a strong year-over-year increase in net interest
 23        income due to higher yields on our cash and investment balances as a
           result of the full year impact in 2019 of the rate increases by the
 24        Federal Reserve over the course of 2018 and higher average balances
           thereof. In future periods we may experience declines in our net interest
 25        income due to an evolving interest rate environment. As a result of
           uncertainties around global economic growth and trade, the Federal
 26        Reserve recently announced a reduction in short-term interest rates,
           with additional reductions possible in the future. Further reductions in
 27        short-term interest rates could result in a decrease in the amount of net
           interest income we earn for the remainder of the year and in the near
 28        term.
                     VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                         23
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 25 of 36 Page ID #:25




  1         The decline in our active accounts in recent periods is in part
            attributable to changes in our competitive environment within our
  2         Consumer Programs, particularly as new entrants market largely free
            bank account offerings. While we expect these trends to continue to
  3         negatively impact our number of active accounts for the remainder of
            2019, we believe the early adoption rates for our new products, our
  4         innovative product roadmap and our strong infrastructural competitive
            advantages make us well positioned to address these competitive
  5         pressures.
  6         67.         On December 18, 2019, Green Dot announced that defendant Streit and
  7 defendant Shifke would leave the Company. In a press release, the Company stated,
  8 in relevant part:
  9         Green Dot Corporation (NYSE: GDOT) (“the Company”) today
            announced the retirement of Green Dot CEO and Founder, Steve Streit.
 10         Mr. Streit will also retire from Green Dot’s Holding Company Board
            and as Chairman of the Green Dot Bank board. Mr. Streit’s retirement
 11         initiates an orderly management succession and transition process
            under which Mr. Streit will transition to the role of “Chief Innovation
 12         Officer” as an independent advisor while Green Dot Board Chairman,
            William I. Jacobs, will serve as interim Chief Executive Officer and J.
 13         Christopher Brewster, Chair of the Audit Committee, will serve as
            interim president. As part of this process, Green Dot CFO, Mark
 14         Shifke, will retire concurrent to Mr. Streit and Jess Unruh, Operational
            Chief Financial Officer and Chief Accounting Officer, will serve as
 15         interim Chief Financial Officer. All transitions will become effective
            on December 31, 2019.
 16
      VI.   DAMAGES TO THE COMPANY
 17
            68.         As a direct and proximate result of the Individual Defendants’ conduct,
 18
      Green Dot has been seriously harmed and will continue to be. Such harm includes,
 19
      but is not limited to:
 20
                  (a)      Legal fees incurred in connection with the Securities Class Action;
 21
                  (b)      Any funds paid to settle the Securities Class Action; and
 22
                  (c)      Costs incurred from compensation and benefits paid to the
 23
                           defendants who have breached their duties to Green Dot.
 24
            69.         In addition, Green Dot’s business, goodwill, and reputation with its
 25
      business partners, regulators, and shareholders have been gravely impaired. The
 26
      Company still has not fully admitted the nature of its false statements and the true
 27
 28
                           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                               24
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 26 of 36 Page ID #:26




  1 condition of its business. The credibility and motives of management are now in
  2 serious doubt.
  3        70.    The actions complained of herein have irreparably damaged Green
  4 Dot’s corporate image and goodwill. For at least the foreseeable future, Green Dot
  5 will suffer from what is known as the “liar’s discount,” a term applied to the stocks
  6 of companies who have been implicated in illegal behavior and have misled the
  7 investing public, such that Green Dot’s ability to raise equity capital or debt on
  8 favorable terms in the future is now impaired.
  9 VII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
 10        71.    Plaintiff brings this action derivatively in the right and for the benefit of
 11 Green Dot to redress injuries suffered, and to be suffered, by Green Dot as a direct
 12 result of breaches of fiduciary duty by the Individual Defendants, violations of
 13 Section 10(b), 14(a) and 20(a) of the Exchange Act, and unjust enrichment. Green
 14 Dot is named as a nominal defendant solely in a derivative capacity. This is not a
 15 collusive action to confer jurisdiction on this Court that it would not otherwise have.
 16        72.    Plaintiff will adequately and fairly represent the interests of Green Dot
 17 in enforcing and prosecuting its rights.
 18        73.    Plaintiff has continuously been a shareholder of Green Dot at times
 19 relevant to the wrongdoing complained of and is a current Green Dot shareholder.
 20        74.    When this action was filed, Green Dot’s Board of Directors consisted
 21 of defendants Jacobs, Aldrich, Brewster, Date, Hodges, Shaheen, and Fanlo.
 22 Plaintiff did not make any demand on the Board to institute this action because such
 23 a demand would be a futile, wasteful, and useless act, as set forth below.
 24 Brewster, Fanlo, and Shaheen
 25        75.    Brewster, Fanlo, and Shaheen serve as members of the Company’s
 26 Audit Committee.       As such, they are responsible for the effectiveness of the
 27 Company’s internal controls, the integrity of its financial statements, and its
 28 compliance with laws and regulations. As alleged herein, Brewster, Fanlo, and
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          25
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 27 of 36 Page ID #:27




  1 Shaheen failed to ensure the integrity of the Company’s internal controls, allowing
  2 the misleading statements to be disseminated in the Company’s SEC filings and
  3 other disclosures. Thus, Brewster, Fanlo, and Shaheen breached their fiduciary
  4 duties and are not disinterested, and demand is excused as to them.
  5 Date, Brewster, and Jacobs
  6        76.      Date, Brewster, and Jacobs serve as members of the Company’s Risk
  7 Committee. As such, they are responsible for the effectiveness of the Company’s
  8 risk management framework and reviewing the key risk types facing the Company.
  9 As alleged herein, Date, Brewster, and Jacobs failed to ensure that Green Dot
 10 mitigated risks in connection with the new strategy for acquiring high value
 11 customers. Thus, Date, Brewster, and Jacobs breached their fiduciary duties and are
 12 not disinterested, and demand is excused as to them.
 13 Jacobs and Brewster
 14        77.      Jacobs and Brewster serve as interim CEO and interim President,
 15 respectively.     As such, Jacobs and Brewster are primarily employed by the
 16 Company, and could not disinterestedly consider a demand to investigate their
 17 wrongdoing. Thus, demand is excused as to them.
 18 Jacobs, Aldrich, Brewster, Date, Hodges, Shaheen, and Fanlo
 19        78.      Jacobs, Aldrich, Brewster, Date, Hodges, Shaheen, and Fanlo could not
 20 disinterestedly consider a demand to action in connection with the misleading proxy
 21 statement issued in April 2019. These seven directors issued the proxy statement
 22 knowing that the representations made in the Company’s public filings were
 23 misleading as to Green Dot’s strategy for acquiring customers, and they did not
 24 disclose the same prior to the issuance of the proxy statement or the shareholder
 25 vote in May 2019. Had these seven directors truthfully and completely revealed the
 26 misleading nature of the Company’s public statements and of subsequent
 27 disclosures, Jacobs, Aldrich, Brewster, Date, Hodges, Shaheen, and Fanlo would not
 28 have been reelected as directors. As a result, Jacobs, Aldrich, Brewster, Date,
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           26
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 28 of 36 Page ID #:28




  1 Hodges, Shaheen, and Fanlo would be interested in a demand regarding the
  2 misleading proxy statement, and demand is excused as to them on that basis as well.
  3                                         COUNT I
  4                Against All Defendants for Breach of Fiduciary Duty
  5         79.   Plaintiff incorporates by reference and realleges each and every
  6 allegation contained above, as though fully set forth herein.
  7         80.   Each Individual Defendant owes and owed to the Company the duty to
  8 exercise candor, good faith, and loyalty in the management and administration of
  9 Green Dot’s business and affairs, particularly with respect to issues as fundamental
 10 as public disclosures.
 11         81.   The Individual Defendants’ conduct set forth herein was due to their
 12 intentional or reckless breach of the fiduciary duties they owed to the Company. The
 13 Individual Defendants intentionally or recklessly breached or disregarded their
 14 fiduciary duties to protect the rights and interests of Green Dot.
 15         82.   In breach of their fiduciary duties owed to Green Dot, the Individual
 16 Defendants willfully participated in and caused the Company to expend
 17 unnecessarily its corporate funds, rendering them personally liable to the Company
 18 for breaching their fiduciary duties.
 19         83.   In particular, the Individual Defendants knowingly or recklessly made
 20 untrue statements and/or permitted the Company’s public filings, disclosures, and
 21 statements to misleadingly report revenue and the Company’s overall prospects.
 22         84.   As a direct and proximate result of the Individual Defendants’ breaches
 23 of their fiduciary obligations, Green Dot has sustained and continues to sustain
 24 significant damages. Including direct monetary damages, exposure to liability from
 25 securities litigation and a loss of goodwill in the capital markets. As a result of the
 26 misconduct alleged herein, defendants are liable to the Company.
 27         85.   Plaintiff incorporates by reference and realleges each and every
 28 allegation contained above, as though fully set forth herein.
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          27
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 29 of 36 Page ID #:29




  1                                       COUNT II
  2 (Derivative Claim for Violations of Section 10(b) of the Exchange Act and SEC
        Rule 10b-5 Promulgated Thereunder Against the Individual Defendants)
  3
           86. This Count is asserted on behalf of the Company against Defendants
  4
    for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule
  5
    10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.
  6
           87. Defendants, directly and indirectly, by the use of means or
  7
    instrumentalities of interstate commerce and/or of the U.S. mails, engaged and
  8
    participated in a continuous course of conduct that operated as a fraud and deceit
  9
    upon the Company; made or disseminated various false and/or misleading
 10
    statements of material facts and omitted to state material facts necessary in order to
 11
    make the statements made or disseminated, in light of the circumstances under
 12
    which they were made or disseminated, not misleading; made or disseminated the
 13
    above statements intentionally or with a deliberately reckless disregard for the truth;
 14
    and employed devices and artifices to defraud in connection with the misleading
 15
    disclosures, which were intended to, and did deceive the Company: (a) that Green
 16
    Dot’s strategy to attract “high-value” long-term customers was at the expense of
 17
    “one and done” customers; (b) that Green Dot’s “one and done” customers
 18
    represented a significant source of revenues in its legacy segment; (c) that, as a
 19
    result, growth in the number of active accounts overstated the success of Green
 20
    Dot’s strategy; and (d) as a result of the foregoing, Defendants’ statements about its
 21
    business and operations were materially false and misleading at all relevant times.
 22
           88. Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5
 23
    in that he (a) employed devices, schemes, and artifices to defraud; (b) made untrue
 24
    statements of material facts or omitted to state material facts necessary in order to
 25
    make the statements made, in light of the circumstances under which they were
 26
    made, not misleading; and/or (c) engaged in acts, practices, and a course of business
 27
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          28
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 30 of 36 Page ID #:30




  1 that operated as a fraud or deceit upon the Company in connection with the
  2 misleading disclosures.
  3         89.    As alleged herein, Defendants acted with scienter in that they knew
  4 that the public documents and statements issued or disseminated in the name of the
  5 Company were materially false and misleading; knew that such statements or
  6 documents would be issued or disseminated to the investing public; and knowingly
  7 and substantially participated or acquiesced in the issuance or dissemination of
  8 such statements or documents as primary violations of the federal securities laws.
  9 As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of
 10 information reflecting the true facts regarding Green Dot, their control over, and/or
 11 receipt and/or modification of Green Dot’s allegedly materially misleading
 12 statements and/or their associations with the Company which made them privy to
 13 confidential proprietary information concerning Green Dot, participated in the
 14 fraudulent scheme alleged herein.
 15         90.    As a result of Defendants’ misconduct, Green Dot the Company is
 16 suffering litigation expense and reputational harm in the marketplace in violation of
 17 section 10(b) of the Exchange Act and SEC Rule 10b-5.
 18         91.    Plaintiff brought this claim within two years of its discovery of the
 19 facts constituting the violation and within five years of the violation.
 20                                        COUNT III
 21    (Derivative Claim for Violations of Section 20(a) of the Exchange Act Against
                              Defendants Streit and Shifke)
 22
            92.    Plaintiff incorporates by reference and realleges each and every
 23
      allegation contained above, as though fully set forth herein.
 24
            93.    This Count is asserted on behalf of the Company against defendants
 25
      Streit and Shifke for violations of Section 20(a) of the Exchange Act, 15 U.S.C. §
 26
      78t(a).
 27
 28
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           29
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 31 of 36 Page ID #:31




  1         94.   During their tenure as executive officers, defendants Streit and Shifke
  2 were controlling persons within the meaning of Section 20(a) of the Exchange Act.
  3 By reason of their absolute control, defendants Streit and Shifke had the power and
  4 authority to direct the management and activities of the other executive employees,
  5 to hire and fire other executive employees at whim, and to cause other executive
  6 employees to engage in the wrongful conduct complained of herein. Defendants
  7 Streit and Shifke were able to and did control, directly or indirectly, the content of
  8 the public statements made by all other executive employees at all relevant times,
  9 including the materially misleading financial statements, thereby causing the
 10 dissemination of the false and misleading statements and omissions of material facts
 11 as alleged herein.
 12         95.   In their capacity as the senior executives, defendants Streit and Shifke
 13 had direct involvement in and oversight over the day-to-day operations of the
 14 executive employees and the Company’s employees, who would not act unless
 15 defendants Streit and Shifke agreed with their course of conduct.
 16         96.   As set forth above, defendants Streit and Shifke violated Section 10(b)
 17 of the Exchange Act by their acts and omissions as alleged herein. To the extent
 18 defendants Streit and Shifke are not the makers or disseminators of a specific false
 19 or misleading statement made by the Company, defendants Streit and Shifke are
 20 liable pursuant to Section 20(a) of the Exchange Act.
 21         97.   As a direct and proximate result of their conduct, the Company suffered
 22 damages in connection with its misleading disclosures.
 23                                       COUNT IV
 24           Violations of Section 14 of the Securities Exchange Act of 1934
 25         98.   Plaintiff incorporates by reference and realleges each and every
 26 allegation set forth above, as though fully set forth herein.
 27         99.   Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange
 28 Act of 1934, provides that no proxy statement shall contain “any statement which, at
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          30
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 32 of 36 Page ID #:32




  1 the time and in light of the circumstances under which it is made, is false or
  2 misleading with respect to any material fact, or which omits to state any material
  3 fact necessary in order to make the statements therein not false or misleading.” 17
  4 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement filed on April 12,
  5 2019 violated §14(a) and Rule 14a-9 because it misrepresented the Board’s actual
  6 activities with respect to financial reporting while soliciting votes to reelect and
  7 compensate directors who were breaching their fiduciary duties.
  8        100. In the exercise of reasonable care, defendants should have known that
  9 the statements contained in the proxy statement were materially false and
 10 misleading.
 11        101. The misrepresentations and omissions in the proxy statement were
 12 material to Company shareholders in voting on the proxy statement. The 2019
 13 proxy statement solicited and obtained shareholder votes for: (i) director nominees;
 14 (ii) ratification of the appointment of the Company’s independent auditor. The
 15 proxy statement was an essential link in the accomplishment of the continuation of
 16 defendants’ continued violation of their fiduciary duties.
 17        102. The Company was damaged as a result of the defendants’ material
 18 misrepresentations and omissions in the proxy statement.
 19                                       COUNT V
 20                   Against All Defendants for Unjust Enrichment
 21        103. Plaintiff incorporates by reference and realleges each and every
 22 allegation contained above, as though fully set forth herein.
 23        104. By their wrongful acts and omissions, the Individual Defendants were
 24 unjustly enriched at the expense of and to the detriment of Green Dot.          The
 25 Individual Defendants were unjustly enriched as a result of the compensation and
 26 director remuneration they received while breaching fiduciary duties owed to Green
 27 Dot.
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          31
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 33 of 36 Page ID #:33




  1        105. Plaintiff, as a stockholder and representative of Green Dot, seeks
  2 restitution from these defendants, and each of them, and seeks an order of this Court
  3 disgorging all profits, benefits, and other compensation obtained by these
  4 defendants, and each of them, from their wrongful conduct and fiduciary breaches.
  5        106. Plaintiff, on behalf of Green Dot, has no adequate remedy at law.
  6                                PRAYER FOR RELIEF
  7        WHEREFORE, plaintiff, on behalf of Green Dot, demands judgment as
  8 follows:
  9        A.     Declaring that plaintiff may maintain this action on behalf of Green Dot
 10 and that plaintiff is an adequate representative of the Company;
 11        B.     Against all of the defendants and in favor of the Company for the
 12 amount of damages sustained by the Company as a result of the defendants’
 13 breaches of fiduciary duties, waste of corporate assets, and unjust enrichment;
 14        C.     Declaring that Defendants have breached and/or aided and abetted the
 15 breach of their fiduciary duties to Green Dot;
 16        D.     Directing Green Dot to take all necessary actions to reform and
 17 improve its corporate governance and internal procedures to comply with applicable
 18 laws and to protect Green Dot and its stockholders from a repeat of the damaging
 19 events described herein, including, but not limited to, putting forward for
 20 stockholder vote, resolutions for amendments to the Company’s Bylaws or Articles
 21 of Incorporation and taking such other action as may be necessary to place before
 22 stockholders for a vote of the following corporate governance policies:
 23             1. a proposal to strengthen the Company’s controls over financial
 24 reporting;
 25             2. a proposal to strengthen the Board’s supervision of operations and
 26 develop and implement procedures for greater stockholder input into the policies
 27 and guidelines of the Board;
 28
                      VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                          32
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 34 of 36 Page ID #:34




  1             3. a proposal to strengthen Green Dot’s oversight of its disclosure
  2 procedures;
  3             4. a provision to control insider transactions; and
  4             5. a provision to permit the stockholders of Green Dot to nominate at least
  5 three candidates for election to the Board;
  6        E.      Extraordinary equitable and/or injunctive relief as permitted by law,
  7 equity, and state statutory provisions sued hereunder, including attaching,
  8 impounding, imposing a constructive trust on, or otherwise restricting the proceeds
  9 of defendants’ trading activities or their other assets so as to assure that plaintiff on
 10 behalf of Green Dot has an effective remedy;
 11        F.      Awarding to Green Dot restitution from defendants, and each of them,
 12 and ordering disgorgement of all profits, benefits, and other compensation obtained
 13 by the defendants;
 14        G.      Awarding to plaintiff the costs and disbursements of the action,
 15 including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and
 16 expenses; and
 17        H.      Granting such other and further relief as the Court deems just and
 18 proper.
 19                                     JURY DEMAND
 20        Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.
 21
 22 DATED: February 18, 2020               GLANCY PRONGAY & MURRAY LLP
 23                                        By: s/ Robert V. Prongay
                                           Robert V. Prongay
 24
                                           Pavithra Rajesh
 25                                        1925 Century Park East, Suite 2100
                                           Los Angeles, California 90067
 26
                                           Telephone: (310) 201-9150
 27                                        Facsimile: (310) 201-9160
                                           Email: rprongay@glancylaw.com
 28
                       VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                           33
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 35 of 36 Page ID #:35




  1                                   Matthew M. Houston
                                      Benjamin I. Sachs-Michaels
  2
                                      712 Fifth Avenue, 31st Floor
  3                                   New York, New York 10019
                                      Telephone: (212) 935-7400
  4
  5                                   LAW OFFICES OF HOWARD G. SMITH
                                      Howard G. Smith
  6
                                      3070 Bristol Pike, Suite 112
  7                                   Bensalem, PA 19020
                                      Telephone: (215) 638-4847
  8
                                      Facsimile: (215) 638-4867
  9
                                      Attorneys for Plaintiff Brian Hellman
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                    VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                                        34
Case 2:20-cv-01572-DDP-E Document 1 Filed 02/18/20 Page 36 of 36 Page ID #:36
